Citation Nr: 1019662	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee degenerative joint disease (DJD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
kidney stones.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired respiratory disability, to include asthma, 
bronchitis, and chronic obstructive pulmonary disease (COPD), 
to include as due to exposure to asbestos.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967, and unverified periods of active service in 
1963 and 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  Upon receipt of additional evidence, the RO 
issued a subsequent rating decision in July 2006.  The 
Veteran's notice of disagreement and substantive appeal are 
timely as to both RO decisions.  Therefore, the Board 
considers the rating decision on appeal to be the June 2006 
rating decision.

The Board notes that the Veteran was scheduled for a Travel 
Board hearing in November 2009, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
claims based on the evidence of record.  See 38 C.F.R. 
§ 20.704 (9d), (e) (2009).


FINDINGS OF FACT

1.  In an unappealed February 2004 decision, the RO denied 
service connection for bilateral knee disability.  

2.  Evidence submitted subsequent to the February 2004 RO 
decision is cumulative or redundant of evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for bilateral knee disability. 

3.  In an unappealed January 1997 decision, the RO denied 
service connection for kidney stones.  

4.  Evidence submitted subsequent to the January 1997 RO 
decision is cumulative or redundant of evidence previously of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for kidney stones. 

5.  In an unappealed August 1997 decision, the RO denied 
service connection for a respiratory disability.  

6.  Evidence consisting of VA medical records submitted 
subsequent to the August 1997 RO decision is not cumulative 
or redundant of evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for a respiratory 
disability. 

7.  The competent clinical evidence of record does not 
establish that the Veteran has a current respiratory system 
disability causally related to active service, to include as 
due to exposure to asbestos.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2004 RO 
decision that declined to reopen a claim of entitlement 
to service connection for a bilateral knee disability, 
which was the last final denial with respect to this 
issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2009).

2.  Evidence received since the January 1997 RO decision 
that denied service connection for kidney stones, which 
was the last final denial with respect to this issue, is 
not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 
20.1103.

3.  Evidence received since the August 1997 RO decision 
that denied service connection for a respiratory 
disability, which was the last final denial with respect 
to this issue, is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 710; 38 C.F.R. § 3.156, 
20.302, 20.1103.

4.  An acquired respiratory disability, to include asthma, 
bronchitis, and chronic obstructive pulmonary disease (COPD), 
to include as due to exposure to asbestos, was not incurred 
in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in February 2006, VA informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim for service connection for asthma and bronchitis due to 
asbestos exposure was previously denied because diagnostic 
testing did not show any evidence of any type of lung disease 
and he did not have a diagnosed lung disease.  The Veteran 
was notified that evidence which he submits must relate to 
this fact.  The correspondence notified the Veteran that his 
claims for entitlement to service connection for kidney 
stones and bilateral knee condition were previously denied 
because the evidence did not show that the Veteran's kidney 
stones and bilateral knee condition were incurred in, or 
aggravated by, military service.  He was informed that the 
evidence must relate to that fact.  The correspondence was 
deficient in that it did not inform the Veteran of the 
criteria for assignment of an effective date and disability 
rating in the event of award of service connection; that 
information was provided to the Veteran in correspondence 
dated in March 2006.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of 
original jurisdiction decision.  Because complete VCAA notice 
in this case was provided prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), lay 
statements, and VA and private medical records and 
correspondence.  Additionally, the claims file contains the 
statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  The Board 
notes that the Veteran averred that he began receiving Social 
Security Administration (SSA) payments in June 2005.  The 
Board notes that the Veteran turned 62 years old in June 
2005.  The Veteran has not averred that he received SSA 
disability payments; merely that he began "drawing social 
security."  A March 2007 National Records Center reply to a 
VA request for SSA records reflects that no disability 
records were found.  A May 2007 Memorandum of formal finding 
of unavailability of SSA disability records is also 
associated with the claims file.  Therefore, the Board finds 
that VA does not have a further duty with regard to 
attempting to obtain any possible SSA records.

A January 2006 VA medical record reflects that the Veteran 
had previously been examined by the same VA examiner in 2004.  
The January 2006 record notes that details of the history of 
the Veteran's knee problem were noted in the examiner's 
consultation record from 2004.  Such a record is not 
associated with the claims file.  The Board finds that a 
remand to obtain the record is not warranted.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board notes that the 2004 VA consultation record is more 
than 37 years after the Veteran's separation from service; 
therefore, any history would be the Veteran's self-reported 
history, which is already associated with the claims file in 
numerous letters by the Veteran.  Thus, it would be 
duplicative of evidence in the claim.  Moreover, if the 
history in the 2004 record conflicted with the Veteran's 
self-reported history in his numerous letters, it would not 
be beneficial to the Veteran as it would contradict his 
statements that he injured his knees in service.  Finally, 
the Board notes that lay assertions of medical causation, 
even if reported to a medical professional, are insufficient, 
by themselves, to open a previously denied claim. 38 U.S.C.A. 
§ 5108; Moray v. Brown, 5 Vet. App. 211 (1993).  
Consequently, the Board finds that the Veteran has not been 
prejudiced by the absence of the 2004 consultation report, 
which contains a self reported history of the Veteran's 
bilateral knee disability, and a remand to obtain any such 
statement is not necessary to properly adjudicate the claim.  
The Board finds that VA does not have a duty to obtain any 
such record.  

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new 
and material evidence has been received.  See Paralyzed 
Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Circ. 2003).

With regard to the Veteran's claim for service connection for 
a respiratory disability, a VA examination was obtained in 
April 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case is more than adequate.  The examination report 
provided pertinent clinical findings consistent, and provided 
supporting rationale for the opinion proffered.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  The opinion is 
based upon a complete review of the Veteran's claims file, to 
include a CT scan, a clinical interview of the Veteran, a 
physical examination, pulmonary function tests (PFTs), and a 
spirometry test.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions has been 
met.  38 C.F.R. § 3.159(c) (4).  

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence, or in certain circumstance 
lay evidence, of a nexus between the current disability and 
the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the 
Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of 
fact to be decided by the Board in the first instance.  The 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  
 
The Board notes there are no laws or regulations which 
specifically address service connection for disability due to 
asbestos exposure.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

VA Adjudication Procedure Manual, M21-1 MR, part IV, Subpart 
ii, Chapter 2, Section C (December 13, 2005) provides the 
following non-exclusive list of asbestos-related 
diseases/abnormalities: asbestosis, interstitial pulmonary 
fibrosis, tumors, effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, 
bronchial cancer, cancer of the larynx, cancer of the 
pharynx, cancer of the urogenital system (except the 
prostate), and cancers of the gastrointestinal tract. See 
M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part IV, Subpart ii, Chapter 2, 
Section C, 9 (e). 

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Knee disability

The Veteran avers that he suffers from bilateral knee 
disability due to active service.  Historically, an August 
1997 RO decision denied the Veteran's claim based on a 
finding that there was no evidence (other than the Veteran's 
statement) that he sustained, or aggravated, a knee injury in 
service.  The Veteran was informed of his appellate rights 
and did not file a substantive appeal.  

In 2003, the Veteran submitted a claim to reopen his claim 
for service connection for bilateral knee disability.  A 
rating decision in February 2004 denied the claim because new 
and material evidence had not been received.  The Veteran was 
informed of his appellate rights and did not file a 
substantive appeal.  In January 2006, the Veteran again filed 
a claim for entitlement to service connection for bilateral 
knee disability.  The claim was denied in June 2006 and July 
2007 because new and material had not been received.  In a 
March 2007 Supplemental Statement of the Case (SSOC), the RO 
reopened the Veteran's claim based on new and material 
evidence having been received, but denied the reopened claim.

Although the RO, in a March 2007 SSOC reopened the Veteran's 
claim, the Board must also assess whether new and material 
evidence has been received sufficient to reopen the claim of 
service connection.  Wakeford v. Brown, 8 Vet. App. 237 
(1996).  The Court has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

Evidence at the time of the last final denial 

The evidence of record in February 2004, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), statements by the Veteran, VA medical 
records, and a lay statement from C.M..  

The Veteran's STRs are negative for any mention of complaints 
of, or treatment for, a knee injury or disease.  The 
Veteran's November 1967 report of medical examination for 
separation purposes reflects that, upon clinical evaluation, 
his lower extremities were noted to be normal.  The Veteran's 
two September 1968 reports of medical history for annual 
reserve purposes reflect that he reported that he had never 
had swollen or painful joints, arthritis, or bone, joint or 
other deformity.  The September 1968 report of medical 
examination for annual purposes reflects that, upon clinical 
evaluation, his lower extremities were noted to be normal. 

The Veteran's statements reflect that he was stationed aboard 
the U.S.S. Yorktown when he tripped over a chock that had 
been left on the flight deck.  The Veteran said that he has 
had trouble with his knees ever since.  The Veteran stated 
that he had not received any private treatment for his knees.   
(See statement dated in July 2003).    In a statement dated 
in December 2003, the Veteran stated that the chock caught 
him right below the knee caps, and left two marks in the 
bone, but that he did not break any bones.  

A November 2003 medical record reflects that the Veteran 
sought treatment for stress and reported that he walks 1-2 
miles daily.  A diagnosis of arthritis pain controlled with 
Tylenol is noted.  

Private medical records are negative for any complaints of, 
or treatment for, a bilateral knee disability. 

An October 2003 statement from C.M indicated that he had 
known the Veteran since Junior High School.  He notes that 
the Veteran has a "very serious condition with his kneecap, 
which has been bothering him for some time and now has an 
arthritic condition setting in, also."  Although the 
correspondence indicates that C.M. has a title of "Dr.", 
there is no evidence of record as to whether he is a medical 
doctor or if he has treated or examined the Veteran.  The 
letter appears to be more of a lay statement, as it notes 
that the Veteran is a fellow colleague of C.M, and C.M. is 
the chief executive officer of a community foundation. 



Evidence since the last final denial 

The evidence added to the record since February 2004, the 
time of the last final denial, includes the Veteran's 
statements, VA medical records, and private medical records. 

The Veteran's statements are essentially duplicative of his 
earlier statements in that they note that he fell over a 
chock while aboard ship, the chock hit his knees below the 
knee caps, and that he did not have any fractures.

VA records dated in October 2004 reflect that the Veteran had 
a diagnosis of bilateral knee DJD and was referred to 
physical therapy for shoe impressions, inserts, and home 
exercises.  VA medical records dated in 2005 reflect that the 
Veteran still had knee pain, for which he was taking 
Ibuprofen.  VA medical records dated in January 2006 indicate 
bilateral knee arthritic changes with moderate medial knee 
joint space narrowing worsened since September 2004.  A 
January 2006 VA response to consultation report reflects that 
the Veteran had seen physical therapy for custom inserts and 
a home program.  He reported that symptoms had recurred and 
have gradually worsened over the last two years.  He 
complained of pain across the anterior joint lines and medial 
joint lines of both knees.  He reported that he rides a bike 
for exercise, and that his legs do not routinely give way, 
although they have.  He also reported swelling in both legs, 
but not limited to the knees.  He was not on any medication 
for his knee problems.  Upon physical examination and review 
of x-rays, the diagnosis was bilateral moderately severe DJD 
of the knees. 

Old and new evidence of record considered as a whole

The VA medical records and the Veteran's statements are new 
as they were not previously of record.  However, the 
Veteran's statements are either cumulative or redundant of 
the evidence of record at the time of the last prior denial.  
The VA medical records which note osteoarthritis of the knees 
do provide competent clinical evidence of a current 
diagnosis; thus, the first element for service connection has 
been met.  However, the Board finds that reopening the claim 
is still not warranted.  The Veteran's claim was denied in 
February 2004, and August 1997, because there was no 
objective evidence that the Veteran had an injury in service 
or any medical evidence showing an ongoing condition or 
treatment since service.  The Veteran has not provided 
evidence indicating otherwise.  

A claim for service connection must include medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  The 
Veteran states that he hurt his knee in service by falling 
over a chock.  Such a statement was in the claims file at the 
time of the last final denial.  The Veteran has not provided 
any additional evidence to substantiate this statement.  In 
addition, the third requirement for service connection, 
medical evidence of a nexus between current bilateral knee 
disability and an in-service disease or injury, which was one 
of the elements missing at the time of the last prior final 
denial, remains as not having been met.

There is no competent credible clinical evidence of record 
that any bilateral knee disability is causally related to 
active service.  The earliest possible clinical evidence of 
any knee disability is a November 2003 VA medical record 
which reflects "arthritis pain controlled with Tylenol."  
The evidence of record is completely devoid of any clinical 
evidence that any current knee disability is related to 
active service.  

In addition, the evidence of record does not reflect that the 
Veteran had a continuity of symptomatology since service.  
Although the Veteran now claims such continuity, September 
1968 Reserve annual medical history and examination forms 
note that the Veteran's lower extremities were normal and 
there were no complaints.  The lay statement from the 
Veteran's colleague, C.M., dated in October 2003, reflects 
that the Veteran has a problem with his kneecap, which has 
been bothering him for "some time."  The Board notes that 
this vague statement was made more than 35 years after 
separation from service, and was in the record prior to the 
last final denial. 

The Board further notes that the Veteran apparently had some 
training as a "hospitalman" in service; however, the 
evidence of record does not reflect that he has had the 
clinical training and experience necessary to competently 
make an etiology opinion as to his DJD.  His DD-214 is 
negative for any civilian counterpart to his MOS.  Moreover, 
his training and experience were of record prior to the last 
final denial, and are not new and material.   

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and that the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that the appellant has not submitted evidence that is new and 
material, and the claim for service connection for a 
bilateral knee disability is not reopened.

Kidney stones

The Veteran states that he suffers from kidney stones due to 
active service.  Historically, a January 1997 RO decision 
denied the Veteran's claim based on a finding that there was 
no evidence (other than the Veteran's own statements) that 
there was an incurrence or aggravation of kidney stones in 
service.  The Veteran was informed of his appellate rights 
and did not file a substantive appeal.  

In 2006, the Veteran submitted a claim to reopen his claim 
for service connection for kidney stones.  Rating decisions 
in June 2006 and July 2006 denied the claim because new and 
material evidence had not been received.  

Evidence at the time of the last final denial 

The evidence of record in January 1997, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), statements by the Veteran, VA medical 
records, and private medical records.  

The Veteran's STRs are negative for any mention of complaints 
of, or treatment for, a kidney stone or other kidney problem.  
The Veteran's November 1967 report of medical examination for 
separation purposes reflects that, upon clinical evaluation, 
his genitourinary system was noted to be normal.  The 
Veteran's two September 1968 reports of medical history for 
annual reserve purposes reflect that he reported that he had 
never had kidney stones.  The September 1968 report of 
medical examination for annual purposes reflects that, upon 
clinical evaluation, his genitourinary system was noted to be 
normal. 

Private medical records, dated in December 1991 and January 
1992, reflect that the Veteran had a history of kidney 
stones.  July 1993 records reflect that he had not had any 
problems with renal calculi over the previous year.  A March 
1995 record reflects that the Veteran had recently been in 
the emergency room and had passed a stone.  March 1995 and 
February 1996 records reflect that, upon diagnostic testing, 
it was noted that the Veteran had multiple stones.  

The Veteran's statements reflect that he was aboard the 
U.S.S. Yorktown and was exposed to asbestos.  He claimed that 
his kidney stones may be related to such exposure.

A September 1996 VA examination report reflects that the 
Veteran reported that his kidney stones first began in the 
1960s, probably in 1969.  The examiner's assessment was a 
history of kidney stones with no medical sequelae such as 
renal dysfunction.  An October 1996 VA medical record 
reflects that upon diagnostic testing no evidence of 
radiopaque renal calculi was found.  

Evidence since the last final denial 

The evidence added to the record since August 1997, the time 
of the last final denial, includes the Veteran's statements, 
VA medical records, and private medical records. 

The Veteran's statements are essentially duplicative of his 
earlier statements.

VA medical records dated in 2003 reflect that the Veteran 
reported that he developed a urinary stone in March 2003 and 
had a diagnosis of nephrolithiasis.  Records dated in August 
2004 reflect that he was stone free at that time.  Records 
dated in 2005 reflect that the Veteran had microscopic 
hematuria.  Upon ultrasound in October 2005, the Veteran's 
right kidney appeared normal and his left kidney had mild 
cortical scarring in the mid portion.  No gross renal calculi 
or hydronephrosis was seen on either side.  Records dated in 
January 2006 reflect that the Veteran had a history of 
nephrolithiasis but did not have any current symptoms. 

Private medical correspondence dated in May 2003 from the 
G.L. department of urology reflects that the Veteran had a 9 
x 5 mm stone in the mid right ureter with obstruction.  

Old and new evidence of record considered as a whole

The VA medical records and the Veteran's statements are new 
as they were not previously of record.  However, the 
Veteran's statements are either cumulative or redundant of 
the evidence of record at the time of the last prior denial.  
The VA medical records which note a history of kidney stones 
are not material as they do not relate to an unestablished 
fact necessary to substantiate the claim.  The Board 
acknowledges that the Veteran has kidney stones, and that 
such evidence was in the claims file at the time of the last 
final denial.  The Veteran has not provided any additional 
evidence to substantiate a causal nexus between his kidney 
stones and service; this essential element missing at the 
time of the last prior final denial, has still not been 
established.  The VA medical records merely reflect 
additional kidney stones since the last final denial.

The evidence of record is completely devoid of any clinical 
evidence that any current kidney stone disability is related 
to active service.  There is not a single clinical record 
which indicates that the Veteran's service, to include 
exposure to asbestos, is a possible cause of any current 
kidney stone disability.  

In addition, the evidence of record does not reflect that the 
Veteran had a continuity of symptomatology since service.  
The Veteran's STRs were negative for kidney stones in 
service.  His September 1968 medial history for reserve 
purposes reflects that he denied ever having had a kidney 
stone.  A VA medical record reflects that he reported that 
his kidney stones may have possibly started in 1969, more 
than a year after separation from service.  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and that the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that the appellant has not submitted evidence that is new and 
material, and the claim for service connection for kidney 
stones is not reopened.

As noted above, the Veteran apparently had some training as a 
"hospitalman" in service; however, the evidence of record 
does not reflect that he has had the clinical training and 
experience necessary to competently make an etiology opinion 
as to his kidney stones.  Moreover, such training and 
experience were noted at the time of the last final denial, 
and are not new and material

Respiratory Disability

The Veteran claims that he suffers from a respiratory 
disability due to active service, to include exposure to 
asbestos.  Historically, a January 1997 RO decision denied 
the Veteran's claim for asthma and bronchitis due to exposure 
to asbestos based on a finding that there was no current 
disability.  An August 1997 RO decision denied the Veteran's 
claim for a lung condition (previously claimed as asthma and 
bronchitis) as there was no evidence that a current 
disability existed.  The Veteran was informed of his 
appellate rights and did not file a substantive appeal.  

In 2006, the Veteran submitted a claim to reopen his claim 
for entitlement to service connection for a respiratory 
disability.  A rating decision in June 2006 denied the claim 
because new and material evidence had not been received.  In 
a March 2007 Supplemental Statement of the Case (SSOC), the 
RO reopened the Veteran's claim, apparently based on new and 
material evidence having been received, but denied the 
reopened claim.

Although the RO, in the March 2007 SSOC reopened the 
Veteran's claim, the Board must also assess whether new and 
material evidence has been received sufficient to reopen the 
claim of service connection.  Wakeford v. Brown, 8 Vet. App. 
237 (1996).  The Court has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

Evidence at the time of the last final denial 

The evidence of record in August 1997, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), statements by the Veteran, and VA medical 
records.  

The Veteran's STRs are negative for any mention of complaints 
of, or treatment for, a respiratory disability or problem.  
The Veteran's November 1967 report of medical examination for 
separation purposes reflects that, upon clinical evaluation, 
his lungs and chest were noted to be normal.  The Veteran's 
two September 1968 reports of medical history for annual 
reserve purposes reflect that he reported that he had never 
had asthma or shortness of breath.  The September 1968 report 
of medical examination for annual purposes reflects that, 
upon clinical evaluation, his lungs and chest were noted to 
be normal. 

Private medical records  reflect that in December 1991 the 
Veteran was seen with acute bronchitis; in December 1992, he 
was seen for an upper respiratory infection; in June 1996, he 
was seen for bronchitis and reactive airways exacerbated by 
an infection; and in July 1996, he was seen with an 
impression of recent bronchitis with a history of asthma much 
improved.  

The Veteran's statements reflect that he was stationed aboard 
the U.S.S. Yorktown when it was placed in dry dock for repair 
work.  The Veteran stated that asbestos floated in the air 
and that it landed in people's drinks and on their clothes.  
The Veteran noted that it was damp and cold in California and 
that his respiratory disabilities may have started there.  He 
further claimed in a June 1996 statement that he had 
developed trouble breathing for the previous several months.    

VA medical records reflect that a pulmonary function test was 
performed in September 1996, which had questionable accuracy 
due to the Veteran's difficulty in reproducing consistent 
results.  An October 1996 CT scan indicated that the lungs 
were clear bilaterally without evidence for pleural effusions 
or pneumothorax.  A September 1996 VA examination report 
reflects that the Veteran had no evidence of pleural 
plaqueing and no parenchymal lesions, the Veteran's pulmonary 
function tests (PFTs) were normal, and his chest x-ray 
appeared normal.  There was no clinical or a radiographic 
evidence of asbestos exposure.  There was no evidence of any 
type of lung disease.  

Evidence since the last final denial 

The evidence added to the record since August 1997, the time 
of the last final denial, includes the Veteran's statements 
and VA medical records. 

The Veteran's statements are essentially duplicative of his 
earlier statements in that they note that he was aboard a 
ship where he was exposed to asbestos.

VA medical records reflect that the Veteran was treated for 
complaints of shortness of breath, cough, some mild 
constriction of the chest, pneumonia, and COPD.  A November 
2003 VA record reflects that the Veteran had COPD.  VA 
medical records dated in September 2005 reflect that no acute 
lung infiltrate was visualized.  

An April 2006 VA examination report reflects that the 
Veteran's 

PFTs demonstrate a significant restrictive 
physiology with Vital capacity reduced to 65 
percent predicted and no evidence of airways 
obstruction.  DLCO measures ability of the lungs 
to take up carbon monoxide and is similarly 
reduced to 72 percent of predicted. . . . . Our 
technique allows us to show that the ventilated 
(during DLCO test) volume of lung is reduced and 
that the gas uptake function of the ventilated 
lung is NORMAL.  Interstitial pulmonary fibrosis 
from inhaled toxics causes global shrinkage of the 
lungs and greatly reduces the gas uptake function 
of the fibrosed alveolar units, thus the DLc/VA 
would be low.  It is not clear why his vital 
capacity is reduced but consider 
obesity/neuromuscular weakness/pleural 
effusion/skeletal deformity, etc. 

The Veteran was diagnosed with COPD, asthma subtype.  It was 
noted that the etiology was idiopathic-not asbestos related.  
The examiner further opined that the etiology of asthma is 
multifactorial and asbestos is not a factor.  He noted that 
the "lag time pre symptoms of lung disease (onset in the 
1990s) while working at [T.] Is significant.  The attendant 
obesity of massive proportions now restrict his airflow."  
The examiner further noted that the PFTs and restrictive 
changes show the obesity and neuromuscular deconditioning to 
be presently important, there is no pleural change on chest 
CAT scan, and there is no evidence of asbestosis.  He opined 
that it is less likely as not that any current diagnosed lung 
condition is related to asbestos exposure.  

Old and new evidence of record considered as a whole

The VA medical records are new as they were not previously of 
record.  They are also material as they provide evidence of 
an element of entitlement to service connection, namely, a 
current diagnosis.  

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does raise a reasonable possibility of 
substantiating the claim, and as such, is new and material to 
reopen the claim.  



De Novo analysis of reopened respiratory claim

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a respiratory disability, to include 
as due to exposure to asbestos, may be granted on the merits, 
de novo.  

The first element of a claim for service connection is that 
there must be evidence of a current disability.  As noted 
above, the medical evidence of record reflects that the 
Veteran has COPD and asthma.  Therefore, the Board finds that 
the first element for service connection has been met.  

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran states that he was exposed to asbestos 
while aboard the U.S.S. Yorktown.  He further says that while 
in dry dock, repair work was done on the ship, which exposed 
him to asbestos.  The Veteran's DD-214 reflects that the 
Veteran did not have a military occupational specialty (MOS).  
He states that he was a medic.  A "transfers and receipts" 
Navy form reflects that the Veteran was in "hospitalman 
school."  Thus, the evidence supports the Veteran's 
contention that he was a medic on a ship.  Therefore, minimal 
exposure to asbestos is conceded.  The STRs and personnel 
records are negative for any report of respiratory problem.

The third element of a claim for service connection is 
medical evidence, or in certain circumstance lay evidence, of 
a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  The Board finds that this third element has not been 
met.  The competent clinical evidence of record is against a 
finding that the Veteran's respiratory disability is causally 
related to service, to include exposure to asbestos.  

As noted above, the April 2006 VA examiner opined that the 
Veteran's respiratory disability was idiopathic, but noted 
that factors such as obesity and neuromuscular deconditioning 
were important.  There was no evidence of asbestosis, and the 
examiner opined that it is less likely as not that any 
current diagnosed lung condition is related to asbestos 
exposure.  Therefore, the evidence of record weighs against 
the finding that the Veteran has a current respiratory 
disability causally related to active service. 

Based on the foregoing, the Board finds that the competent 
credible evidence of record does not reflect continuity of 
symptomatology, or a causal relationship between the 
Veteran's active service and current respiratory disability.

The Board notes that the Veteran may sincerely believe that 
his respiratory disability is causally related to active 
service.  In addition, it appears that the Veteran may have 
had some limited training as a hospitalman.  However, the 
evidence of record does not reflect that he has had the 
clinical training and experience necessary to competently 
opine as to the etiology of a respiratory disability, to 
include whether it is causally related to asbestos.  The 
Board finds that the April 2006 VA medical opinion by doctor, 
based on a report by a registered respiratory therapist, CT 
scans, PFT results, and spriometry test results, is more 
probative than the opinion of the Veteran who has had limited 
training and experience. 

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current respiratory disability to service, the initial 
clinical demonstration of a respiratory disability in 1991, 
approximately 24 years after separation from service is too 
remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  As new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
bilateral knee disability, to include DJD, the appeal denied.

2.  As new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
kidney stones, the appeal is denied. 

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a respiratory 
disability, to include as due to exposure to asbestos, and 
the appeal as to this extent is granted.

4.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to asbestos, is 
denied. 





______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


